Citation Nr: 0602581	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  96-49 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel







INTRODUCTION

The veteran had active service from February 1968 to July 
1970.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision, in 
which the Des Moines, Iowa, Department of Veterans Affairs 
(VA) Regional Office (RO) declined to reopen a previously 
denied claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  In a July 2002 decision, 
the Board reopened the claim and then denied it on its 
merits.

The veteran appealed the Board's July 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, based on a Joint Motion for Partial Remand 
(joint motion), the Court vacated that portion of the Board's 
July 2002 decision denying entitlement to service connection 
for PTSD and remanded the veteran's appeal to the Board for 
readjudication in accordance with the joint motion.  In March 
2004, the Board remanded the appeal to the RO for additional 
action.

Upon completion of the requested development, the case was 
returned to the Board.  In a November 2004 decision, the 
Board denied service connection for PTSD.  The veteran 
appealed the Board's November 2004 decision to the Court.  In 
August 2005, based on a Joint Motion for Remand (joint motion 
II), the Court vacated the Board's November 2004 decision and 
remanded the veteran's appeal to the Board for compliance 
with the instructions in the joint motion II.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.





REMAND

In joint motion II, the parties essentially agreed that the 
Board failed to ensure VA fulfilled its duty to assist the 
veteran in verifying his reported stressors.  Specifically, 
joint motion II notes that the veteran's "personnel records 
reflect that he served as a light weapons infantryman 
assigned to Advance Team 51, IV Corps, 'AdvGp' with USMACV" 
and that "[the veteran had] provided a location and an 
approximate date range for at least one of his reported 
stressors, when he related that in May, June and July (1969), 
he was in Bac Lieu and Vinh Loi Province where he came under 
attack."  [The Board notes that the veteran's personnel 
records reflect that his military occupational specialty 
during his service in the Republic of Vietnam from July 28, 
1968 to July 25, 1969 was a security guard and not a light 
weapons infantryman as erroneously stated in joint motion 
II.]  Accordingly, the veteran's reported stressor that he 
was exposed to a mortar attack during the date and at the 
location specified should be referred to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for 
verification.  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002) (providing that the veteran's presence with his 
unit at the time verified attacks occurred corroborates his 
statement that he experienced such attacks personally).  

The Board has also been instructed to again provide the 
veteran with yet another opportunity to provide additional 
details regarding his stressors, which in turn should be 
submitted to JSRRC for verification.  Other than the stressor 
discussed above, of record are reports on a Homeless B 
Evaluation Interview conducted in February 1993 and VA PTSD 
examination conducted in December 1994, which show that the 
veteran reported in general that he witnessed Vietnam 
battles, dead people, GIs killing each other, and bodies 
being blown apart.  In the April 1996 VA Form 21-4138, the 
veteran indicated that he moved to Cao Lanh with his unit 
(MACV), he had convoy duty, and he was mortared four times.  
In VA Form 9 (Appeal to Board of Veterans' Appeals) received 
in December 1996, the veteran reported that he had seen death 
all the time in Vietnam.  The January 1997 VA examination 
report showed that the veteran reported no stressors related 
to his period of active service.  In October 2000, the 
veteran submitted a map he had drawn of Vietnam.  Thereon, he 
circled the cities in which he served, but he did not 
identify any stressors experienced while serving in those 
cities.  In a statement dated in August 2001, the veteran's 
representative indicated that he had a lengthy conversation 
with the veteran regarding his claimed stressors and that he 
had learned the following facts during that conversation:  
(1) while in Vietnam, the veteran was exposed to repeated 
mortar attacks while on convoy; (2) on one occasion, a 
serviceman in the United States Air Force was hit in the neck 
with a triangular piece of shrapnel, which killed him 
instantly; and (3) that same evening at a base camp at "(Ha 
Long??)," there was a mortar attack, during which time a 1st 
or 2nd Lieutenant ran out of the command post and sustained a 
direct hit and was "destroyed."  The veteran did not 
provide the dates of these incidents or the names of the 
individuals involved.  Rather, he indicated that the 
incidents occurred during the TET offensive and identified 
the Colonel who was in command of MACV at that time.  
Finally, during outpatient treatment rendered at a VA mental 
health clinic in May 2001 and June 2001, the veteran reported 
that during Vietnam he witnessed several killings, including 
one involving his friend.  Again, the veteran did not provide 
the date of any of the killings or the name of his friend.

The foregoing information is without question insufficient to 
enable VA to verify the claimed stressors.  The veteran 
clearly has provided nothing more than general information 
regarding these claimed stressors.  VA is under no obligation 
to submit these generalized stressors to JSRRC for 
verification until the veteran comes forth with details as to 
the specific dates and locations of the claimed stressor 
incidents, the specific units to which he was assigned when 
the incidents occurred, and the names of the individuals who 
were injured or killed during those incidents.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that it is 
not an impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates, and places of events claimed to support a PTSD 
stressor).  The veteran must provide additional details to 
warrant any efforts to verify the claimed stressors through 
JSRRC.  

Lastly, the Board notes that in the previously noted August 
2001 statement from the veteran's representative, the 
representative reported that the veteran indicated that he 
had applied for the Combat Infantryman's Badge.  The veteran 
should provide VA with any paperwork regarding the award of a 
Combat Infantryman's Badge.

Accordingly, the case is REMANDED for the following action: 

1.  Request the veteran to provide 
details as to the (i.) specific dates and 
locations of his claimed stressor 
incidents (witnessed Vietnam battles, 
dead people, GIs killing each other, and 
bodies being blown apart; convoy (MACV) 
mortared four times at Cao Lanh; 
serviceman in the United States Air Force 
killed instantly from shrapnel; mortar 
attack at "(Ha Long??)" during which a 
1st or 2nd Lieutenant was killed; friend 
killed; or any other stressor event), 
(ii.) the specific units to which he was 
assigned when the incidents occurred, and 
(iii.) the names of the individuals who 
were injured or killed during those 
incidents.

Request that the veteran advise VA as to 
whether he received the Combat 
Infantryman's Badge, and if so, he should 
provide the paperwork.

2.  Please submit to JSRRC for 
verification any sufficiently identified 
stressor incident obtained as the result 
of Instruction 1 and please verify 
through JSRRC whether Advance Team 51, IV 
Corps AdvGp USMACV sustained any mortar 
attacks from May to July 1969 at Bac Lieu 
and Vinh Loi Province in Vietnam.

3.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


